Citation Nr: 0629533	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tender scar, left foot, s/p plantar removal with subsequent 
removal of painful scar tissue (also claimed as benign skin 
neoplasms-lesions).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
November 1954.  He was awarded the National Defense Service 
Medal and the Occupational Medal Germany.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by The Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina which continued a 10 percent evaluation for 
the veteran's service connected tender scar of his left foot 
effective August 22, 1979.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to an increase in 
his service-connected disability as his left foot condition 
has increased in severity.  The veteran claims that he 
continues to have tenderness of the scar tissue as well as 
painful and limited motion on ambulation that requires a 
cane.

The veteran underwent two surgeries for left plantar wart 
removal while in service.  In August 1980, the veteran 
underwent an excision of the cicatrix of his left foot.

The veteran currently receives treatment for his tender scar 
and lesions of the left from a private podiatrist on an 
almost monthly basis.  Additionally, the podiatrist routinely 
adjusts a shoe insert in an attempt to alleviate the 
veteran's left foot pain.

A VA examination in April 2005 diagnosed the veteran with 
left foot plantar wart removal with removal of painful scar 
tissue and callus formation of the left foot.  The veteran 
stated that he experienced decreased prolonged walking, 
standing or other weight bearing activities without the use 
of his cane which helped to keep the weight off of his left 
foot.

Additionally, medical reports indicate that the veteran has 
had degenerative joint disease for over thirty years as well 
as a right knee replacement in October 2000 and a previous 
left knee arthroscopy.

The Board notes that the veteran last underwent a VA 
examination for his disability in April 2005.  The Board 
notes that the present evidence of record does not include a 
discussion as to how the veteran's other nonservice-connected 
disorders (i.e. degenerative joint disease, right knee 
replacement and left knee arthroscopy) affect the service-
connected tender scar of the veteran's left foot, taking into 
consideration the holdings in Mittleider v. West, 11 Vet. 
App. 181 (1998) and DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that he provide a list of 
the names and addresses of all doctors 
and medical care facilities (hospitals, 
HMOs, etc.) who have treated him for 
his service-connected tender scar of 
his left foot, since October 2004 (date 
of claim) to the present, and who 
possess records relating to that 
treatment.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health 
care provider identified and whose 
treatment records are not already 
contained within the claims file.  When 
the appellant responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that the RO was unable 
to obtain, including what efforts were 
made to obtain them.  Also inform the 
appellant that adjudication of the 
claim will be continued without these 
records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond. 
Furthermore, the appellant should be 
specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist 
the appellant in substantiating the 
claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).

2.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA 
Medical Center (VAMC) for his service-
connected tender scar of his left foot, 
since October 2004 (date of claim) to 
the present, if any. All identified 
treatment records from any reported 
VAMC not already contained within the 
claims file should be obtained and 
associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must 
be properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the appellant should be 
specifically informed as to what 
portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist 
the appellant in substantiating the 
claim.  Per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, 
supra.

3.  Only after the development 
described above has been completed, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: a) The veteran should 
undergo an examination by an 
appropriate specialist to evaluate the 
severity of his service- connected 
tender scar of his left foot. The 
claims folder must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must 
indicate in the examination report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the 
current status of the service- 
connected tender scar of his left foot 
and its functional affect on the 
veteran's walking ability.  If the 
service-connected scar of his left foot 
does affect his functional walking 
ability, then the examiner should 
conduct range of motion studies (with 
specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all 
relevant medical evidence/findings 
regarding the service-connected tender 
scar of his left foot as opposed to any 
other nonservice-connected disorders, 
specifically the veteran's degenerative 
joint disease and pain in his knees. If 
the examiner is unable to separate the 
symptomatology related to the service-
connected tender scar of his left foot 
from other nonservice-connected 
disorders, the examiner should so 
indicate in the report.  The examiner 
must also proffer an opinion as to the 
specific extent and severity of the 
appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any 
pain medication or other treatment for 
relief of pain, functional restrictions 
from pain on motion, the effect the 
disability has upon daily activities, 
and the degree of functional loss of 
the affected parts, if any, due to 
flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.  
It is requested that the VA specialists 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in 
written a report.

Since the examination is to be 
conducted for compensation rather than 
for treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected tender 
scar of his left foot, in correlation 
with the applicable diagnostic criteria 
set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The medical 
specialist(s) must address the degree 
of severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for 
scars.

4.  The veteran should be given 
adequate notice of the requested 
examination, which includes advising 
him of the consequences of his failure 
to report to the examination.  If he 
fails to report to the examination, 
this fact should be noted in the claims 
folder and a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever applicable, 
should be obtained by the RO and 
associated with the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of 
the foregoing development efforts have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the examination report 
is deficient in any manner or fails to 
include adequate responses to the 
specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (2006).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After completion of the above, the 
RO should readjudicate the issue of 
entitlement to an increased rating for 
tender scar of his left foot, currently 
rated as 10 percent disabling.  The 
RO's consideration of referring the 
service-connected tender scar of his 
left foot, for extraschedular 
evaluation under 38 C.F.R. § 
3.321(b)(1) must be documented on 
readjudication.  In readjudicating the 
above claim, the RO should take into 
consideration the holdings in 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service- 
connected condition from a nonservice- 
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service- 
connected condition).  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The appellant need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2006) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (6).



